internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-112418-98 date date company shareholders subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-112418-98 subsidiary subsidiary subsidiary subsidiary property property property manager type a type b a b c d e f g plr-112418-98 h i dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from propertie sec_1 and is not passive_investment_income within the meaning of sec_1362 company represents the following facts company was incorporated on a and elected under sec_1362 to be an s_corporation effective b it has c_corporation earnings_and_profits company has elected under sec_1361 to treat subsidiarie sec_1 through as qualified subchapter_s subsidiaries in recent years company and its subsidiaries have divested themselves of various businesses and assets subsidiarie sec_3 and have sold off their commercial real_estate subsidiarie sec_5 and have sold their businesses to unrelated parties and are now engaged in winding up activities only subsidiaries and are inactive company and its subsidiaries now are involved primarily in real_estate operation and management type a management for related corporations and various investment activities three principal properties remain company owns property subsidiary owns property and subsidiary owns property manager acts as company's agent in all leasing and property management matters regarding property manager consults with company representatives frequently on major repairs lease turnover and other asset management issues company manages property with its own employees through company's c employees as well as through manager and a variety of independent contractors company provides various services to propertie sec_1 and in its real_estate leasing and management business though the same services are not necessarily provided to both properties these services include but are not limited to regular property inspection common area cleaning and maintenance including trash removal maintenance and repair of building structural_components and systems maintenance and repair of type b property space planning services landscaping pest control security plr-112418-98 utilities and a 24-hour contact for maintenance repair and security issues in addition to the services provided to tenants company along with manager handles the usual leasing and administrative functions involved in managing real_estate company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses on propertie sec_1 and for f the comparable figures for g are h and i property owned by subsidiary is leased on a net_basis to a sister entity of subsidiary subsidiary has no obligation to maintain and repair the premises or related equipment subsidiary incurs no expenses and performs no services for property except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the plr-112418-98 number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from propertie sec_1 and are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's s_corporation_election or its status as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
